Examiner’s Amendment

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-presented response. The Examiner appreciates the effort to carefully review the rejections, and make appropriate arguments and amendments.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given in a telephone call from Eric Hyman on 19 January, 2021.
The claims have been amended as follows:
Claim 1, line 12, the words, “steps of” have been changed to --steps of:--.
Claim 12, line 2, the word, “comprising” has been changed to --comprising:--.
Claim 12, line 6, the words, “according to an estimation method” have been deleted.
Claim 12, lines 9-10, the words, “said estimation method comprising steps of estimating” have been changed to --the estimation of the external force comprising estimating--.


Double Patenting
No double patenting rejection is appropriate.
 
Claim Interpretation
The following limitations were invoked under 35 U.S.C. 112(f) is previous correspondence, and have been found to have support in the specification, as follows:
Specifically, claim 1 recites, “controlling... by means of a control unit...,” “estimating, by means of at least one state observer...,” and “estimating... by means of a post-processing module....” Claim 2 recites, “estimating, by means of a first state observer...” and “estimating, by means of a second state observer...” Claim 12, “...the control unit being configured to...,”  means of at least one state observer...” These limitations are interpreted under 35 U.S.C. 112(f).
These claim limitations have support in the specification. Especially figure 1, element 10, and page 9, lines 11-20, and pages 9-15. Especially note the specific mathematical models and formulas for calculating variables.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claims 1 and 12 are statutory because they recite a practical application:
Regarding claim 1, the claim recites, “estimating said external force...”
Regarding claim 12, the claim recites, “estimating the external force...”

Allowable Subject Matter
Claims 1-7, 9-10, 12-13 are allowed over the prior art of record.
The following is a statement of reasons for allowance:
The allowability of the claims resides at least in part, that the prior art of record, Perla (Ramesh Perla et al., “State estimation in electro-hydraulic actuator using proportional integral observer,” 2004, Proceedings of the IEEE INDICON 2004. First India Annual Conference, pages 233-236), teaches an electrohydraulic actuator with a state observer that estimates load pressure  (figure 2), Anderson (U.S. Patent Application Publication 20150224845) teaches a hydraulic actuator with motor position and velocity sensing used to control the motor torque (paragraphs 0033, 0086, 0217, 0524), Conrad (F. Conrad et al., “Design of hydraulic force control systems with state estimate feedback,” 1987, IFAC 10th
Regarding claim 1, “estimating, by means of at least one state observer, a dynamic component and a static component of an equivalent fluid pressure difference between the first chamber and the second chamber from a rotation speed of the electric motor, a position of the piston and a supply current of the electric motor, estimating said external force by means of a post-processing module as a combination of the dynamic component and of the static component of the estimated fluid pressure difference,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

Regarding claim 12, “estimating by means of at least one state observer, a dynamic component and a static component of an equivalent fluid pressure difference between the first chamber and the second chamber from a rotation speed of the electric motor, a position of the piston and a supply current of the electric motor, estimating said external force by means of a post-processing module as a combination of the dynamic component and of the static 


It is for these reasons that the Applicant’s claimed invention distinguishes over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill, whose telephone number is 571-272-7955.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group Receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
RG
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127